Citation Nr: 1034708	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 
2007 for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than February 7, 
2007 for the grant of service connection for a right ankle 
sprain.

3.  Entitlement to a higher initial rating for PTSD, rated 30 
percent disabling prior to October 28, 2008 and 70 percent 
disabling since that date.

4.  Entitlement to a higher initial rating for a right ankle 
sprain, rated noncompensable prior to October 28, 2008 and 10 
percent disabling since that date.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to December 
1986.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that 
decision, the RO granted service connection for PTSD and a right 
ankle sprain and assigned initial disability ratings of 30 
percent and 0 percent, respectively, both effective February 7, 
2007.

In an October 2008 statement (VA Form 21-4138), the Veteran 
requested a hearing before a Decision Review Officer (DRO) at the 
RO.  In March 2009, she withdrew her hearing request.

In July 2009, the RO assigned an initial 70 percent rating for 
PTSD and an initial 10 percent rating for a right ankle sprain, 
both effective October 28, 2008.

A veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation and a claim remains in controversy 
where less than the maximum available benefit is awarded, but a 
veteran may limit her appeal to a lesser benefit.  A.B., 6 Vet. 
App. at 35; Hamilton, 4 Vet. App. at 544.  In her October 2008 
substantive appeal (VA Form 9), the Veteran stated that the 
symptomatology of her PTSD more closely resembled the criteria 
for a 50 percent rating.  However, as noted by her representative 
in its May 2010 statement (VA Form 1-646), there is no evidence 
that the Veteran has expressed satisfaction with the grant of an 
initial 70 percent rating for PTSD or has otherwise intended to 
limit her appeal to a benefit less than the maximum.  Therefore, 
the issue of entitlement to a higher initial rating for PTSD 
remains on appeal.

The issues of entitlement to higher initial ratings for a right 
ankle sprain and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied entitlement 
to service connection for PTSD.  The Veteran was notified of her 
appellate rights in February 2003, but did not appeal and the 
decision became final.  

2.  A petition to reopen the claim for service connection for 
PTSD was received on February 7, 2007, and there is no evidence 
of an unadjudicated formal or informal claim for entitlement to 
service connection for a psychiatric disability prior to this 
date.  

3.  The Veteran's claim for service connection for a right ankle 
disability was received on February 7, 2007, and there is no 
evidence of an unadjudicated formal or informal claim for 
entitlement to service connection for a right ankle disability 
prior to this date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 7, 
2007 for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(c) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.151(a), 3.400, 20.200, 20.201 (2009). 

2.  The criteria for an effective date earlier than February 7, 
2007 for the grant of service connection for a right ankle sprain 
have not been met.  38 U.S.C.A.
§§ 5101(a), 5110(a); 38 C.F.R. §§ 3,151(a), 3.400. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The appeals for earlier effective dates for the grant of service 
connection for PTSD and a right ankle sprain arise from the 
Veteran's disagreement with the effective dates assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  There is no reported 
relevant evidence that remains outstanding, nor is there any 
indication of the need for additional examinations or opinions. 
Further assistance is unlikely to assist the Veteran in 
substantiating entitlement to earlier effective dates.
 
A December 2008 Social Security Administration (SSA) decision 
reveals that the Veteran was granted SSA disability benefits for 
facial pain and a psychiatric disability.  The Court has held 
that where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be obtained, 
if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. 
Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant).  
Although the medical records related to the SSA's disability 
determination have not been associated with the Veteran's claims 
file, any such records are not relevant to the effective date 
issues because the effective dates turn on when the Veteran filed 
a claim for the subject benefits.  There is no indication or 
allegation that SSA records could show that the Veteran filed an 
earlier claim for benefits with VA.  VA has no duty to attempt to 
obtain those records in regard to the effective date issues.  See 
Id.

Analysis

Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

The current effective date of the grant of service connection for 
the Veteran's PTSD and right ankle sprain is February 7, 2007, 
the date the Veteran's petition to reopen the claim for service 
connection for PTSD and the Veteran's initial claim for service 
connection for a right ankle disability were received.  The RO 
denied the Veteran's initial claim for service connection for 
PTSD in a February 2003 rating decision.  Inasmuch as the Veteran 
was properly notified of the February 2003 decision and she did 
not submit a notice of disagreement (NOD) within one year, the 
decision is final and binding.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.200, 20.201.  

In her April 2008 NOD, the Veteran contended that she is entitled 
to an earlier effective date for the grant of service connection 
for PTSD because her initial March 2002 claim for that disability 
should have been granted.  However, she acknowledged that her 
initial claim was denied and that she did not appeal that 
decision.  Neither the Veteran nor her representative have 
advanced any other specific arguments as to why earlier effective 
dates are warranted for the grant of service connection for PTSD 
and a right ankle sprain.

The Veteran never submitted any formal petition to reopen the 
claim for service connection for PTSD or any other psychiatric 
disability or formal claim for service connection for a right 
ankle disability prior to February 7, 2007, nor is there any 
prior communication in the record that could be considered an 
informal claim for VA compensation for the same.  Thus, February 
7, 2007 is the earliest possible effective date.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that 
there is simply no basis upon which to justify granting effective 
dates earlier than February 7, 2007 and the claim for earlier 
effective dates for the grant of service connection for PTSD and 
a right ankle sprain must be denied.  


ORDER

Entitlement to an effective date earlier than February 7, 2007 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than February 7, 2007 
for the grant of service connection for a right ankle sprain is 
denied.


REMAND

As noted above, the record shows that the Veteran was awarded SSA 
benefits, but the medical records, including a reported 
disability examination, have not been obtained.  Such records are 
relevant to the evaluation of the psychiatric disability and are 
possibly relevant to the evaluation of the ankle disability.  VA; 
therefore, has a duty to obtain these records.  Cf. Golz.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2009), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determines whether the 
disability is manifested by weakened movement, excess 
fatigability, incoordination, pain, or flare ups.  Such inquiry 
is not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

The Veteran was afforded a VA examination in April 2009 for a 
right ankle sprain.  The ranges of ankle motion were reported.  
It was also noted that there was pain associated with ankle range 
of motion, however it is unclear at point in the range of motion 
pain began.  

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. 
App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records considered 
by SSA in its December 2008 decision to 
award disability benefits.

2.  Schedule the Veteran for a VA 
examination to evaluate the current 
severity of the service connected right 
ankle sprain.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The ranges of ankle motion should be 
reported in degrees.  The examiner should 
note the point, if any, at which pain 
occurs.  The examiner should also provide 
an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.
The examiner should characterize any 
limitation of ankle motion as moderate or 
marked.

The examiner should also report the nature 
and severity of any ankylosis of the ankle, 
subastragalar joint, or tarsal joint, any 
malunion of the os calcis or astragalus, or 
astragalectomy.

The examiner is advised that the Veteran is 
competent to report her symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  The Agency of Original Jurisdiction 
(AOJ) should review the examination report 
to ensure that it contains the information 
requested in this remand and is otherwise 
complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


